             Case 1:19-cv-03123-AT Document 72 Filed 03/02/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PHARO GAIA FUND LTD. and PHARO
MACRO FUND LTD.,

                       Plaintiffs,
                                                   Case No. 19-cv-3123 (AT) [rel. 18-cv-11940]
        v.

THE BOLIVARIAN REPUBLIC OF
VENEZUELA,

                       Defendant.



                 DEFENDANT BOLIVARIAN REPUBLIC OF VENEZUELA’S
                 OPPOSITION TO PLAINTIFFS’ MOTION FOR RELIEF
                         PURSUANT TO 28 U.S.C. § 1610(C)

       Defendant Bolivarian Republic of Venezuela (the Republic) hereby opposes Plaintiffs’

motion for a determination pursuant to 28 U.S.C. § 1610(c) that a reasonable period of time has

elapsed since this Court’s Final Judgment order against the Republic on October 16, 2020, such

that Plaintiffs may seek to enforce the judgment against the Republic’s assets.

                                        BACKGROUND

       As the Court is aware, Venezuela and its people are suffering an unparalleled and

complex political, economic, and humanitarian crisis. As detailed in the Republic’s motion for a

humanitarian stay (D.E. 43), Venezuela’s economic collapse and the toll on its citizens and civic

institutions has been devastating.    The scale of the suffering of the Venezuelan people is

impossible to express fully: Extreme poverty, starvation, lack of clean water, regular blackouts,

and a collapsed healthcare system have caused one of the worst humanitarian and refugee crises

humanity faces today.     See D.E. 43 at 2-6.      And these material deprivations have been




                                                    1
            Case 1:19-cv-03123-AT Document 72 Filed 03/02/21 Page 2 of 7




compounded by endemic corruption and brutal repression under the illegitimate regime of

Nicolás Maduro, who has clung to power through fraudulent elections and systematic subversion

of Venezuela’s democratic institutions. This crisis has not abated in the time since the Republic

first requested a humanitarian stay; if anything, it has grown deeper, exacerbated by a global

pandemic.

        Amidst this crisis, the government of Interim President Juan Guaidó—the sole authority

recognized by the United States and the broader international community—has been working

diligently to address the Republic’s legacy debt obligations as part of its plans to restore

Venezuela’s economic prosperity. But the Guaidó government does not have full access to the

necessary levers of power with Venezuela’s government at this time. The illegitimate Maduro

regime has unlawfully usurped substantial control of the operation of the government within

Venezuela’s territory and has refused to recognize the constitutional authority of Guaidó.

Among other things, the Maduro regime controls the Finance Ministry, Executive Branch, and

Supreme Court, and the operations and assets of key government owned entities within

Venezuela. As a result, the Guaidó government does not have full access to the Republic’s

operations, facilities, or personnel.

        Notwithstanding these constraints, President Guaidó has taken significant steps in order

to address legacy claims against the Venezuelan government and to protect the interests of the

Venezuelan people.      To that end, the Republic is developing an orderly, consensual debt-

restructuring process under which all similarly situated claims will be treated fairly and equally.

See D.E. 44-1 (“Guidelines for the Renegotiation of the Chávez/Maduro Era Legacy Public

External Debt”). And this plan is being prepared in conjunction with the Guaidó government’s

discussions with the United States government, which has expressed interest in assisting the




                                                    2
           Case 1:19-cv-03123-AT Document 72 Filed 03/02/21 Page 3 of 7




Guaidó government in addressing these issues. This process has been delayed, however, given

more-pressing demands on the Republic’s limited resources.

                                           ARGUMENT

       In light of the ongoing crisis in Venezuela, it would not be appropriate to permit

enforcement proceedings against the Republic at this time. The Foreign Sovereign Immunities

Act (FSIA) directs that “no attachment or execution . . . shall be permitted until the court has . . .

determined that a reasonable period of time has elapsed following the entry of judgment.” 28

U.S.C. § 1610(c). In determining whether any period of time is “reasonable,” courts consider the

realities of each foreign state’s situation on a case-by-case basis, “tak[ing] into account

procedures, including legislation, that may be necessary for payment of a judgment by a foreign

state, which may take several months; representations by the foreign state of steps being taken to

satisfy the judgment; or any steps being taken to satisfy the judgment; or evidence that the

foreign state is about to remove assets from the jurisdiction to frustrate satisfaction of the

judgment.” Levin v. Bank of New York, No. 09-cv-5900, 2011 WL 812032, at *7 (S.D.N.Y. Mar.

4, 2011) (quoting H.R. Rep. No. 94-1487, at 30 (1976)).

       The Guaidó government—the only Venezuelan government recognized by the United

States to act on behalf of the Republic—cannot reasonably be expected to make payments from

Venezuela’s public fisc at this time. Not only is a humanitarian crisis of daunting proportions

consuming all of the available resources and attention of the Republic; there are also practical

impediments that prevent the Guaidó government from paying judgments during this time of

political uncertainty. The Guaidó government does not have full access to the necessary levers

of power within Venezuela while the Maduro regime continues to control the Finance Ministry,

Executive Branch, and Supreme Court, and the operations and assets of key government-owned

entities within Venezuela. In light of these constraints, it is unreasonable to expect the Republic


                                                      3
          Case 1:19-cv-03123-AT Document 72 Filed 03/02/21 Page 4 of 7




to be able to pay Plaintiffs millions of dollars from the public fisc a mere four months after entry

of judgment.

       To be clear, as the Republic has stated from the outset of this litigation, the Guaidó

government is fully committed to honoring all of the Republic’s debt obligations. And there is

absolutely no evidence that the Republic is attempting to avoid payment of Plaintiffs’ judgment.

To the contrary, the Guaidó government is working diligently to develop an orderly, consensual

debt-restructuring process under which all similarly situated claims will be treated equally. But

the Republic needs more time to address the current political crisis before it can effectively

implement the restructuring process. Based on the unprecedented and complex financial and

humanitarian crisis in Venezuela, the Guaidó government should be given time to address the

Republic’s obligations in a global manner that best serves the interests of the Venezuelan people

and puts all of the Republic’s creditors on equal footing. Allowing enforcement actions to

proceed through piecemeal litigation at this juncture puts at risk assets that will be required for

long-term, humanitarian relief. Equally important, permitting Plaintiffs to seek to execute their

judgment now will require the Republic to expend resources to protect its assets—resources that,

again, could be used for humanitarian purposes.

       Even putting aside the present crisis, it is unreasonable for this Court to permit execution

at a time when Plaintiffs lack the necessary licenses from the Office of Foreign Assets Control

(OFAC) that would be necessary for them to execute their judgment against the Republic’s

assets. As Plaintiffs recognize, “the sanctions put in place by OFAC currently prevent them

from executing a writ of attachment against assets of Venezuela unless or until the sanctions are

lifted or Plaintiffs receive a specific license.” Mot. at 4. Indeed, OFAC guidance confirms that

the Executive Branch draws a clear distinction between litigating a case to entry of a money




                                                     4
          Case 1:19-cv-03123-AT Document 72 Filed 03/02/21 Page 5 of 7




judgment and executing that judgment. The guidance explains that while “a specific license

from OFAC is not ordinarily required to initiate or continue U.S. legal proceedings against” a

blocked entity, “a specific license from OFAC is required for . . . the enforcement of any . . .

judgment . . . through execution, garnishment, or other judicial process purporting to transfer or

otherwise alter or affect [blocked] property or interests in [such] property.” OFAC, Frequently

Asked Questions No. 808, https://bit.ly/2rK3gaE. The guidance also provides a non-exhaustive

list of “measures” for which “a specific license from OFAC would be required,” which include

“seizing,” “levying upon,” “attaching,” or “encumbering” the property.         Id.   Importantly,

Plaintiffs do not purport even to have sought, much less to have been granted, a license from

OFAC, meaning they have no authority to seek to execute their judgment or attach the

Republic’s assets. See Pls.’ Mot. at 4.

       This sanctions regime is just one expression of the United States’ foreign policy

respecting Venezuela. Apart from sanctions, the Executive Branch, which is charged by our

Constitution with executing the foreign policy of the United States, has made clear its desire to

freeze the status quo with respect to all blocked assets of the Republic unless and until it gives

specific permission for further action. As the United States explained in another case in which a

judgment creditor of the Republic seeks to move forward with execution, the United States has

“strong foreign policy and national security interests in supporting the interim government’s

efforts to reconstruct the Venezuelan economy following the departure of Maduro,” and the

execution of judgments against the Republic’s assets in the United States “would be greatly

damaging” to “Guaidó, the interim government, and U.S. foreign policy goals in Venezuela.”

Statement of Interest of the United States, Crystallex Int’l Corp. v. Bolivarian Republic of

Venezuela, No. 17-mc-151 (D. Del. July 16, 2020) (D.E. 212) (attached as Exhibit A). Moving




                                                    5
           Case 1:19-cv-03123-AT Document 72 Filed 03/02/21 Page 6 of 7




forward with execution under circumstances that would “greatly damag[e]” our Nation’s foreign

policy would, by definition, not be “reasonable.”

       As this case is the first public debt case against the Republic that has reached this stage of

litigation during the present crisis, moreover, the Republic submits that it would be especially

appropriate to solicit the views of the United States on this matter, to permit the new Biden

Administration to weigh in on the important foreign policy questions these cases raise. Cf.

Memorandum Order at 23, Crystallex Int’l Corp. v. Bolivarian Republic of Venezuela, No. 17-

mc-151 (D. Del. Dec. 12, 2019) (D.E. 154) (inviting the views of the United States with regard

to attempts to execute a judgment arising out of an arbitral award against the Republic). Indeed,

multiple considerations—including the complex relationship among this Court’s judgment and

any future orders, the United States’ foreign policy with respect to Venezuela, and Plaintiffs’

failure to obtain an OFAC license—call out here for the input of the federal government.

Accordingly, the Republic respectfully submits that the Court should not proceed with execution

without first requesting the views of the United States. See 28 U.S.C. § 517 (the Attorney

General may authorize an officer of the Department of Justice “to attend to the interests of the

United States in a suit pending in a court of the United States”).

       Finally, the Republic acknowledges that two district courts in cases involving the

Republic have ruled that periods of five months and two months were reasonable periods of time

within the meaning of § 1610(c). See Pls.’ Mot. at 3 (citing OI Eur. Grp. B.V. v. Bolivarian

Republic of Venezuela, 419 F. Supp. 3d 51 (D.D.C. 2019); Crystallex Int’l Corp. v. Bolivarian

Republic of Venezuela, No. 16-CV-661, 2017 WL 6349729 (D.D.C. June 9, 2017)).                    The

Republic respectfully submits that those decisions did not fully account for the unique and

devastating crisis faced by the Republic. Nor did those decisions adequately consider and weigh




                                                     6
          Case 1:19-cv-03123-AT Document 72 Filed 03/02/21 Page 7 of 7




the foreign policy interests of the United States (indeed, neither decision had the benefit of the

most recent OFAC guidance, and the Crystallex decision was issued before the United States

recognized Interim President Guaidó in January 2019). In light of those deficiencies, the Court

should decline to follow those decisions. Instead, in order to avoid exacerbating the current

political and humanitarian crisis and undermining U.S. foreign policy goals in Venezuela, the

Court should exercise its broad discretion under § 1610(c) to deny Plaintiffs’ attempts to execute

on their judgment, without prejudice to a later motion for execution at a more appropriate time.

                                        CONCLUSION

       The Court should deny Plaintiffs’ motion for relief pursuant to 28 U.S.C. § 1610(c) at this

time. In the alternative, the Court should seek the views of the United States under 28 U.S.C.

§ 517 with regard to the foreign policy interests implicated by the present motion.


Dated: March 2, 2021

                                                     Respectfully submitted,

                                                     ARNOLD & PORTER KAYE SCHOLER LLP


                                                     By:
                                                           Kent A. Yalowitz
                                                     250 West 55th Street
                                                     New York, NY 10019-9710
                                                     Telephone: +1 212.836.8000
                                                     Kent.Yalowitz@arnoldporter.com


                                                            E. Whitney Debevoise (pro hac vice)
                                                            Stephen K. Wirth
                                                     601 Massachusetts Ave., N.W.
                                                     Washington, DC 20001-3743
                                                     Telephone: +1 202.942.5000
                                                     Stephen.Wirth@arnoldporter.com

                                                     Attorneys for the Bolivarian Republic of
                                                     Venezuela


                                                    7
